Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
Claims 7, 9 and 31 have been canceled.  Claims 1-6, 11-18, 24-30 and 32-34 are currently pending and under examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on February 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



3.	Claim(s) 1-6, 11-18, 24-30 and 32-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barrangou et al., US 2018/0371405 A1; Filed 12/22/15.
Independent claim 1 is drawn to a method of treating or reducing the progression of an infection that is associated with sepsis or septic shock and is caused by pathogenic host cells of Mycobacterium, Haemophilus or Pseudomonas in a human or animal subject, the method comprising selective targeting of pathogenic host cells, wherein the host cells are comprised by a microbiota in the subject, wherein the method comprising: a. contacting the microbiota with an engineered nucleic acid sequence for producing a host modifying (HM) crRNA, and b. producing the HM-crRNA in a host cell, wherein the HM-crRNA is operable with a Cas nuclease in the host cell to form a HM-CRISPR (Clustered Regularly Interspaced Short Palindromic Repeats)/Cas system, and wherein the HM-crRNA comprises a sequence that is capable of hybridizing to a target sequence of the host cell to guide the Cas nuclease to the target sequence in the host cell, whereby the target sequence is modified by the HM-CRISPR/Cas system and the host cell is killed or growth of the host cell is reduced, thereby reducing the proportion of host cells in the microbiota.
	Independent claim 24 is drawn to a method of treating or reducing the progression of an infection that is associated with sepsis or septic shock and is caused by pathogenic host cells of Mycobacterium, Haemophilus or Pseudomonas in a human or animal subject, the method comprising selective targeting of pathogenic host cells, wherein the cells are comprised by a microbiota in the subject, wherein the method comprising: a. contacting the microbiota with an 
	The following rejection is made with the interpretation that the claims as currently claimed only require an active step of targeting host bacterial cells using CRISPR technology. 
Barrangou et al. disclose inventions directed to antibacterial compositions comprising bacteria modified to comprise phasmids engineered to deliver of CRISPR RNAs and methods for their use. In some embodiment, a method of altering the microbial composition of a microbiome is provided, the method comprising introducing a host bacteria of the invention or a composition comprising the host bacterium of the invention into the microbiome, thereby altering the microbial composition of the microbiome (see paragraph 0147). As used herein, "microbiome" refers to the population of microorganisms that are present in a particular environment, such as the gut or digestive system (meeting claim 2), the urogentical tract (meeting claim 3-5), the mouth and the like. A microbiome is a microbial population defined by the diversity as well as the relative amounts of bacteria that compose a particular microbiome. Thus, microbiomes can be altered by adding or removing certain genotypes, or by altering their relative quantitative ratios (see paragraph 148).  In some embodiments, a method of treating a 
In some embodiments, a method of killing of a target bacterial genus, species or strain present in or on a subject is provided, the method comprising administering to the subject a therapeutically effective amount of the host bacteria of the invention or a composition of the invention, thereby killing the target bacterial genus, strain or species present in or on the subject (see paragraph 0150). Barrangou discloses that in some embodiments, a method of killing of a target bacterial genus, species or strain is provided, the method comprising contacting the host bacteria of the invention or a composition thereof, thereby killing the target bacterial genus, strain or species present in or on the subject (see paragraph 0151). In some embodiments, the bacteria targeted for killing or the bacteria that are causing the bacterial infection include but are not limited to, Clostridium difficile, Escherichia coli, Clostridium tetani, Helicobacter pylori, Fusobacterium nucleatum, Gardnerella vaginitis, Porphyromonas gingivalis, Aggregatibacter actinomycetemcomitans, Listeria monocytogenes, Staphylococcus aureus, Campylobacter jejuni, Vibrio vulnificus, Salmonella typhi, Clostridium botulinum, Mycobacterium tuberculosis, Mycobacterium leprae, Mycobacterium lepromatosis ( see 
Moreover, Barrangou discloses that the invention relies upon the presence of a native CRISPR-Cas system in the target bacterium to drive self-destruction directed by a synthetic crRNA. In other embodiments, the phasmid can be engineered to further comprise a heterologous CRISPR-Cas system (e.g., the polypeptides and polynucleotides of a CRISPR-Cas system) that can be used in the killing of the target bacterium (see paragraph 0037). Thus, in some embodiments, a phasmid can be engineered to comprise a heterologous nucleic acid encoding a Cas9 nuclease.  In some embodiments, a Cas9 nuclease useful with this invention is any Cas9 nuclease that in combination with a crRNA of the phasmid and a tracr RNA (trans-encoded CRISPR RNA), or a synthetic single guide RNA (sgRNA) can drive the killing of the target bacterial cell. Thus in some embodiments, a cas9 nuclease useful with this invention can be a wild type cas9 nuclease (see paragraph 0038; meeting the limitation of claims 11, 15, 25 and 32). 
In some embodiments, a phasmid of the invention can be engineered to further comprises a Type I CRISPR-Cas system (e.g., Type I polypeptides, Type I Cascade polypeptides) in addition to a Type I crRNA (see paragraph 0040; meeting the limitation of claim 17 and 29). Moreover, Barrangou disclose which promoters the invention can include, for example, constitutive, inducible, temporally regulated, developmentally regulated, and/or chemically regulated promoters for use in the preparation of recombinant nucleic acid constructs, polynucleotides, expression cassettes and vectors comprising the polynucleotides and 
Further, with respect to an infection, a disease or a condition, the terms "treat," "treating," or "treatment of" and the like refer to, e.g., elimination of or a decrease in the presence or amount of a microorganism (e.g., bacteria) in the subject. Thus, by treating the infection, disease, and/or condition in the subject, the infection, disease, and/or condition is ameliorated, alleviated, severity reduced, symptoms reduced and the like as compared to a similar subject not treated with the chimeric constructs of this invention, thereby treating the infection, disease and/or condition. In some embodiments, the treatment of an infection by a bacterium as described herein can be, for example, bactericidal and/or bacteriostatic. Thus, in some embodiments, the presence of a bacterium may be reduced by about 10% to about 100% (e.g., 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45%, 50%, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, or 100%, or any value or range therein) upon contact with the chimeric construct of the invention of a composition thereof (see paragraph 0103; meeting the limitation  of claims 33 and 34).  The Office take the position that a reduction by about 10% to about 100% reads on inhibiting the pathogenic host cells by at least 1000 fold, absent evidence to the contrary.
Barrangou discloses that the recombinant host bacteria of the invention and compositions thereof can be manufactured in a form suitable for intramuscular, intravenous, intranasal, and inhalation administration (see paragraph 0119; meeting the limitation of claims 12-14, 26 and 27).  Lastly, in some embodiments, the recombinant phasmid may comprise the 
The method step of targeting host bacterial cells using CRISPR has been disclosed in the prior art.  The method inherently produces the HM-crRNA in a host cell, wherein the HM-crRNA is operable with a Cas nuclease in the host cell to form a HM-CRISPR (Clustered Regularly Interspaced Short Palindromic Repeats)/Cas system.  The HM-crRNA necessarily comprises a sequence that is capable of hybridizing to a target sequence of the host cell to guide the Cas nuclease to the target sequence in the host cell. Consequently, the growth of the host cell is reduced, thereby reducing the proportion of host cells in the microbiota.
Conclusion
4.	No claim is allowed. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20150064138 and US20180273937.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/             Examiner, Art Unit 1645                                                                                                                                                                                           	October 22, 2021

/GARY B NICKOL/             Supervisory Patent Examiner, Art Unit 1645